GOODE, J.
Inasmuch as the record in this case fails to show the filing of a motion for new trial, or the filing of a bill of exceptions, the exceptions on which the plaintiff in error relies cannot be reviewed. It is true the filing of the motion for new trial and the *442filing of the bill of exceptions are recited in the bill itself, but this has been repeatedly held to be insufficient. These facts must appear in the record proper. No error has been .found in'the record proper; indeed none of that character has been assigned; therefore the judgment will have to be affirmed. It is so ordered.
All concur.